Citation Nr: 1818456	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970 in the United States Army.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2015 decision, the Board granted SMC based on the need for regular aid and attendance.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to a Joint Motion for Partial Remand, the Court vacated the portion of the Board's decision that failed to consider whether a higher level of SMC was warranted.

In April 2016 and May 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board notes that additional development is required before the claim on appeal is decided.

In this case, the Veteran maintains that he is entitled to a higher level of SMC based on the loss of use of his hands and feet due to his service-connected Parkinson's disease.  The Veteran is also service connected for posttraumatic stress disorder, coronary artery disease, diabetes mellitus, bilateral hearing loss disability, tinnitus, and constipation.  

SMC at the "o" rate is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition considered twice in the determination.  See 38 U.S.C. § 1114(o).  

At question in this case, is whether the Veteran, as a result of service-connected disability, has suffered the loss of use of both feet (SMC at the "l" rate) and the loss of use of both hands (SMC at the "m" rate) - thus entitling him to SMC at the "o" rate.  

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id.  

The responsibility for determining whether there is loss of use rests with the adjudicator; the Board may not ask a clinician to determine whether there is "loss of use."  See VBA Live Manual M21-1, IV.ii.2.H.1.b. 

In May 2017, the Board remanded the matter to the AOJ to schedule the Veteran for a comprehensive VA physical examination to provide assistance in making this determination.  In June 2017, the Veteran underwent a series of VA examinations, most of which are irrelevant to the question of whether the Veteran suffers "loss of use" of his hands and feet due to service-connected disability.  Although there were some relevant findings in the Disability Benefits Questionnaires (DBQs) for Parkinson's disease and peripheral nerves conditions, DBQs for the hands and feet were not completed.  

As noted by the Veteran's attorney in his February 2018 correspondence, the actual remaining function in the Veteran's extremities due to his service-connected disabilities remains unclear.  The evidence also indicates that the Veteran's nonservice-connected lumbar spine disability has affected his ability to walk; however, there has been no attempt to try to differentiate the effects of his service-connected disabilities from his nonservice-connected disabilities.  

For these reasons, the Board finds that additional VA examinations are necessary to determine the effects of the Veteran's service-connected disabilities on his hands and feet.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination of the hands and fingers to determine the current level of severity of all impairment resulting from his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide information regarding the remaining function in the Veteran's hands, including his ability grasp and manipulate objects.

3.  Then, schedule the Veteran for a VA examination of his feet to determine the current level of severity of all impairment resulting from his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide information regarding the remaining function in the Veteran's feet, including the effects of his service-connected disabilities on balance and propulsion.  The examiner is requested to distinguish the symptoms due to his nonservice-connected lumbar spine disorder from the symptoms due to his service-connected disabilities.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.  

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

5.  Then, readjudicate the claim on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




